In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated July 9, 2003, which, upon a fact-finding order of the same court dated April 8, 2003, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted robbery in the second degree, adjudged him to be a juvenile delinquent and placed him with Berkshire Farms for a period of 18 months without credit for time served.
*383Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in placing him with Berkshire Farms for a period of 18 months (see Family Ct Act § 352.2 [2] [a]; Matter of Katherine W., 62 NY2d 947 [1984]; Matter of Jaime D., 293 AD2d 749 [2002]; Matter of Shariyf W., 245 AD2d 383 [1997]; Matter of Wayne H., 242 AD2d 535 [1997]; Matter of Jason W., 207 AD2d 495 [1994]; Matter of Kristi L.M., 197 AD2d 903 [1993]; Matter of Mack M., 175 AD2d 869 [1991]). In addition, the Family Court properly found that giving the appellant credit for time served would not serve his best interests, nor adequately protect the community, especially in light of the felony committed by the appellant during the pendency of the instant disposition (see Matter of Brian E., 242 AD2d 720 [1997]; Matter of Mack M., supra). Ritter, J.P., Townes, Mastro and Skelos, JJ., concur.